In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-1787V
                                      Filed: June 24, 2019
                                         UNPUBLISHED


    JUSTIN RYDER,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Influenza (Flu) Vaccine; Shoulder
    HUMAN SERVICES,                                          Injury Related to Vaccine
                                                             Administration (SIRVA)
                       Respondent.


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.
Christine Mary Becer, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On November 14, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that he suffered a shoulder injury related to vaccine
administration (“SIRVA”) after receiving the influenza vaccine on October 3, 2016.
Petition at 1. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

        On September 26, 2018, a ruling on entitlement was issued, finding petitioner
entitled to compensation for SIRVA. On June 24, 2019, respondent filed a proffer on

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
award of compensation (“Proffer”) indicating petitioner should be awarded $90,745.55
($90,000.00 for pain and suffering and $745.55 for unreimbursed expenses) . Proffer at
1. In the Proffer, respondent represented that petitioner agrees with the proffered
award. Id. Based on the record as a whole, the undersigned finds that petitioner is
entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $90,745.55 (which is comprised of $90,000.00
for pain and suffering and $745.55 for unreimbursed expenses) in the form of a
check payable to petitioner, Justin Ryder. This amount represents compensation for
all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                     )
JUSTIN RYDER,                        )
                                     )
            Petitioner,              )
                                    )   No. 17-1787V
      v.                            )   Chief Special Master Dorsey
                                    )   ECF
SECRETARY OF HEALTH AND             )
HUMAN SERVICES,                     )
                                    )
            Respondent.             )
____________________________________)

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On October 3, 2018, respondent filed a Vaccine Rule 4(c) report concluding that

petitioner suffered an injury that is compensable under the National Childhood Vaccine Injury

Act of 1986, as amended, 42 U.S.C. §§300aa-10 to -34. Accordingly, on October 4, 2018, the

Chief Special Master issued a Ruling on Entitlement, finding that petitioner was entitled to

vaccine compensation for his Shoulder Injury Related to Vaccine Administration (“SIRVA”).

I.     Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$90,745.55 ($90,000.00 for pain and suffering and $745.55 for unreimbursed expenses) which

represents all elements of compensation to which petitioner would be entitled under 42 U.S.C.

§ 300aa-15(a). 1 Petitioner agrees.




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future lost earnings, and future pain and suffering.
II.     Form of the Award

        The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment of $90,745.55 in the form of a check payable to petitioner.

Petitioner agrees.

        Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                              Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              CATHARINE E. REEVES
                                              Deputy Director
                                              Torts Branch, Civil Division

                                              HEATHER L.PEARLMAN
                                              Assistant Director
                                              Torts Branch, Civil Division


                                                s/Christine Mary Becer
                                              CHRISTINE MARY BECER
                                              Trial Attorney
                                              Torts Branch, Civil Division
                                              U.S. Department of Justice
                                              P.O. Box 146
                                              Benjamin Franklin Station
                                              Washington, D.C. 20044-0146
                                              Tel: (202) 616-3665

Date:      June 24, 2019




                                                 2